Name: Council Directive 67/531/EEC of 25 July 1967 concerning the application of the laws of Member States relating to agricultural leases to farmers who are nationals of other Member States
 Type: Directive
 Subject Matter: farming systems;  employment;  economic structure;  rights and freedoms
 Date Published: 1967-08-10

 Avis juridique important|31967L0531Council Directive 67/531/EEC of 25 July 1967 concerning the application of the laws of Member States relating to agricultural leases to farmers who are nationals of other Member States Official Journal 190 , 10/08/1967 P. 0003 - 0005 Finnish special edition: Chapter 6 Volume 1 P. 0053 Danish special edition: Series I Chapter 1967 P. 0207 Swedish special edition: Chapter 6 Volume 1 P. 0053 English special edition: Series I Chapter 1967 P. 0230 Greek special edition: Chapter 06 Volume 1 P. 0071 Spanish special edition: Chapter 06 Volume 1 P. 0075 Portuguese special edition Chapter 06 Volume 1 P. 0075 COUNCIL DIRECTIVE of 25 July 1967 concerning the application of the laws of Member States relating to agricultural leases to farmers who are nationals of other Member States (67/531/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 54 (2) and (3) thereof; Having regard to the General Programme for the abolition of restrictions on freedom of establishment (1), and in particular Title IV F 3 thereof; Having regard to the proposal from the commission; Having regard to the Opinion of the European Parliament (2); Having regard to the Opinion of the Economic and Social Committee (3); Whereas the General Programme for the abolition of restrictions on freedom of establishment includes a special timetable for the attainment of such freedom in agriculture, which takes into account the particular nature of agricultural activities ; whereas the third series of measures provided for in this timetable entails that, at the beginning of the third year of the second stage, the law of each Member State relating to agricultural leases will be so amended that the relevant provisions are rendered applicable in like manner to farmers operating under that law who are nationals of other Member States and to farmers who are nationals of the Member State concerned; Whereas beneficiaries under the Council Directive of 2 April 1963 laying down detailed provisions for the attainment of freedom of establishment in agriculture in the territory of a Member State in respect of nationals of other countries of the Community who have been employed as paid agricultural workers in the Member State for a continuous period of two years (63/261/EEC) (4) and beneficiaries under the Council Directive of 2 April 1963 laying down detailed provisions for the attainment of freedom of establishment on agricultural holdings abandoned or left uncultivated for more than two years (63/262/EEC) (5) already enjoy the same treatment as nationals of the Member State concerned as regards the law relating to agricultural leases; Whereas Title III A of the General Programme includes among the restrictions to be abolished those provisions and practices which, in respect of foreign nationals only, prevent, limit or make subject to conditions enjoyment of the rights arising under agricultural leases; HAS ADOPTED THIS DIRECTIVE: Article 1 All Member States, acting in accordance with the following provisions, shall abolish in respect of nationals and companies or firms of other Member States pursuing in their territory activities as self-employed persons in agriculture or establishing themselves for that purpose (hereinafter called "beneficiaries") all restrictions on the application of the law relating to agricultural leases. Article 2 1. The provisions of this Directive shall apply to agricultural leases and to the exercise and enjoyment by the tenant of the rights arising thereunder, such as (1) OJ No 2, 15.1.1962, p. 36/62. (2) OJ No 23, 5.2.1966, p. 384/66. (3) OJ No 146, 23.8.1965, p. 2461/65. (4) OJ No 62, 20.4.1963, p. 1323/63. (5) OJ No 62, 20.4.1963, p. 1326/63. the right of pre-emption where all or part of the property held under the lease is sold. 2. For the purposes of this Directive, "agricultural activities" means: - the activities falling within Annex V to the General Programme for the abolition of restrictions on freedom of establishment (ex Major Group 01, Agriculture, of the International Standard Industrial Classification of all Economic Activities (6), and in particular: (a) general agriculture including the growing of field crops and viticulture ; growing of fruits, nuts, seeds, vegetables, flowers, both in the open and under glass; (b) raising of livestock, poultry, rabbits, fur-bearing or other animals, bees ; and the production of meat, milk, wool, skins and fur, eggs, honey; - felling of timber, commercial exploitation of woodlands, and planting and replanting of trees, where such operations are practised as ancillary activities and are compatible with a Member State's internal legislation and in particular with land utilisation plans. Article 3 1. Member States shall abolish the following restrictions: - those which in pursuance of provisions laid down by law, regulation or administrative action prevent beneficiaries from taking agricultural leases, subject them to special conditions with regard to the granting or operation of such leases, or restrict their enjoyment of the rights arising thereunder; - those existing by reason of administrative practices which, in respect of agricultural leases, result in treatment being applied to beneficiaries that is discriminatory by comparison with that applied to nationals. 2. The restrictions to be abolished shall include in particular those arising out of measures which prevent or limit by the following means the application to beneficiaries of the law relating to agricultural leases as it applies for nationals of the Member State concerned: in Belgium - the power (pursuant to Article 3 (2) of the law of 19 February 1965 on the pursuit by foreign nationals of activities as self-employed persons) to refuse extension or renewal of an expired carte professionnelle d'Ã ©tranger where the holder is the tenant under a lease for a period which is to terminate after the expiry of such carte professionnelle d'Ã ©tranger; in France - the exclusion of farmers of foreign nationality from the provisions of the law relating to agricultural leases (Article 869 of the Code rural); - the exclusion of foreign nationals from the register of voters for the appointment of assessor members of joint tribunals on agricultural leases (tribunaux paritaires de baux ruraux) (DÃ ©cret No 58-1293, of 22 December 1958, Article 4). Article 4 Member States shall take the measures necessary to comply with this Directive within six months of its notification and shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States.Done at Brussels, 25 July 1967. For the Council The President F. NEEF (6) Statistical Office of the United Nations, Statistical Papers, Series M No 4, Rev. 1 (New York, 1958).